Order entered June 12, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-01722-CV

                      NATIONSTAR MORTGAGE, LLC, F/K/A
                  CENTEX HOME EQUITY COMPANY, LLC, Appellant

                                                 V.

                   TURTLE CREEK 3838 #1816 LAND TRUST, Appellee

                        On Appeal from the 14th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-12-05443

                                             ORDER
       We GRANT appellant’s June 10, 2013 unopposed motion for an extension of time to file

a reply brief. Appellant shall file its reply brief on or before June 26, 2013.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE